Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The citation number 5 listed under the US Patents had incorrect number listed and could not be considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yokoi et al. (US20080083333) (hereinafter “Yokoi”).
Regarding claim 1, Yokoi reference teaches an apparatus for extracting entrained liquid droplets from a gaseous stream, comprising: a mesh mist elimination element (see Fig 2 and or Fig 3; item 31 is the filter) attached to a frame; the frame affixed to a shaft (see Fig 2; item 26 is the shaft), the shaft rotatable mounted in a separator vessel (see Fig 2; the separating vessel is the whole unit in which the shaft and eliminator is present); wherein the shaft, the frame and the mesh mist eliminator element are disposed in the separator vessel, the separator vessel comprising a fluid inlet (see Fig 2; item 13 is the inlet) on one side of a partition (see Fig 2; the partition is made by item 40 to 17c to 40a) disposed in the separator vessel (see Fig 2; item 13 is disposed on left side of the partition), the separator vessel comprising a fluid outlet on the other side of the partition (see Fig 2; item 17a is the outlet disposed on the other side of the partition), the partition in rotatable sealing contact with an exterior of the mesh mist eliminator element; and a motor coupled to the shaft (see Fig 2; the motor 23 is coupled to the shaft 26 to rotate the shaft and filter) to rotate the shaft and the mesh mist eliminator element.
Regarding claim 3, Yokoi reference teaches a method for extracting entrained liquid droplets from a gaseous stream (see paragraph 0016 and or paragraph 0017; the mist is removed/collected from air), comprising: moving the gas stream through a mesh mist elimination element from an exterior of the mesh mist elimination element to an interior thereof (see Fig 2; the air stream is sucked through an inlet 13 and passed through the mist eliminator 31), rotating the mesh mist elimination element (see Fig 2 and or paragraph 0016; the filter 31 attached to the shaft 26 is rotated) ; and collecting coalesced droplets of the entrained liquid on an interior wall of a separator vessel in which the mesh mist elimination element is disposed (see paragraph 0043 and or Fig 6; the droplets are collected by the wall portion above item 14 and then transferred to a recovery bag 45)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Tobin 3 (US3840402) (hereinafter “Tobin”) .
Regarding claim 2, Yokoi reference teaches the apparatus of claim 1, Yokoi reference further teaches a backwashing spray (see Fig 2 and or paragraph 0044; item 51) in the apparatus. Yokoi is different from claim 2, in that it does not teach the backwashing spray disposed inside the mesh mist eliminator element. Tobin reference is directed to the same field of filtration (see title and or abstract). Tobin reference further teaches that the backwash spray is arranged inside the filter (see Fig 1 and or column 3 lines 52-67; item 16 is the nozzle spray inside the filter 13) in order to provide a high pressure jetting to facilitate cleaning by removing dirt and dust etc from the filter (see column 3 lines 52-67). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Yokoi reference to include the backwash spray of the Tobin reference inside the mesh mist eliminator in order to provide a high pressure jetting to facilitate cleaning by removing dirt and dust etc from the filter as taught by Tobin.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi
Regarding claim 4, Yokoi reference teaches the method of claim 3, Yokoi further teaches the rotation of the mist eliminator and flow rate of the gaseous stream as the air stream is passed through the filter of Yokoi reference having a flow rate.  As to the rate of rotating the mesh mist eliminator element correspondingly to the flow rate of the gaseous stream through the mesh mist eliminator element it is a result effective variable for a given flow rate and dust components of the gaseous flow. Accordingly, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to optimize the rotational speed of the mist eliminator with respect to the flow rate; and in doing so 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773